Citation Nr: 1413299	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-16 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial evaluation higher than 30 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1966.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which granted service connection for PTSD and assigned a 30 percent rating, effective October 23, 2009.  The Veteran appealed the initial rating.  In September 2013, a Board videoconference hearing was held before the undersigned Veterans Law Judge (VLJ).  At the hearing,                  the Veteran's representative provided additional lay witness evidence accompanied by a waiver of RO initial jurisdiction.  

The Board hereby takes appellate jurisdiction of an inextricably intertwined claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).    

The Board also refers to the RO for initial adjudication a claim raised in the Veteran's March 2013 Substantive Appeal, that of a petition to reopen a claim for service connection for tremors.  

The increased rating claim for PTSD is being decided, whereas the TDIU claim              is addressed in the REMAND portion of the decision below and is REMANDED   to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since October 23, 2009, the Veteran's PTSD involved occupational and social impairment with deficiencies in most areas.

CONCLUSION OF LAW

The criteria are met for an initial evaluation of 70 percent for PTSD. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1., 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

However, the VCAA notice requirement does not apply where as here, the claimant is appeal the initial rating assigned following a grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The duty to assist the Veteran has been fulfilled through affording a VA examination, and obtaining extensive VA treatment records.  The Veteran was afforded a hearing, during which the hearing VLJ properly explained the issue and suggested submission of evidence.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The claim has been sufficiently developed and a decision may be rendered.   

PTSD is to be evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155;    38 C.F.R. §§ 4.1.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130. 

The Board finds that the Veteran meets the criteria for a 70 percent evaluation for PTSD, given indication by VA medical examination, VA social worker's statements and lay testimony regarding ongoing and repeated panic attacks, depression (considered secondary to the underlying PTSD), history of transient suicidal thoughts, history of impaired impulse control, and finally, current pronounced difficulty in establishing effective work and social relationships, to the point that  the Veteran is considered to have near inability to tolerate being around most people.  Pursuant to VA law, the Board resolves reasonable doubt in the Veteran's favor that these symptoms are best approximated by the assignment of a 70 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.3.  It is presumed these symptoms existed as of the grant of service connection, effective October 23, 2009.

A 70 percent initial rating being awarded, the Board has considered but does not find a 100 percent evaluation warranted.  To this effect, an April 2011 VA Compensation and Pension examination indicated appearance of being depressed and highly anxious, periodic panic attacks, sleep problems, and reported mild difficulties with thought process and memory.  Otherwise, however, communication was clear, coherent and intelligible, hallucinations and delusions were denied, there was no psychosis, and the Veteran was well-oriented and reported ability to carry out all basic activities of daily living.  The diagnosis given was PTSD, chronic, moderate, with an assigned Global Assessment of Functioning (GAF) score of 55. Under the DSM-IVR, a GAF score in the 51 to 60 range is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  This is by far the most probative GAF score of record since substantiated by thorough VA examination and medical history review.

The subsequent correspondence from a treating VA social worker describes employment limitation and social isolation as well as depression and anxiety, consistent with the assigned 70 percent level of impairment, but does not further suggest or substantiate effectively a state of total occupational and social impairment.  Nor do ongoing records of VA outpatient treatment, which reference continuing fluctuation in mood, but nothing else as to relevant signs and symptoms.  Although a VA social worker stated in April 2012 that the Veteran would meet the criteria for unemployable, the Board finds that her statement does not establish that the Veteran has total occupational impairment due to his PTSD.  Of note, the Veteran is currently employed working three days a week for the postal service and has held this job for 26 years.  Thus, as the social worker's statement is refuted by the Veteran's own statements that he is employed, it is found to carry no probative weight.  In addition, there is no indication of total social impairment, as the Veteran has been married to his wife for approximately 10 years.  Thus, a schedular initial rating of 70 percent, but no higher, is warranted.  

This claim need not be referred for an extraschedular rating pursuant to 38 C.F.R.                     § 3.321(b).  See also Thun v. Peake, 22 Vet. App. 111, 114 (2008).  There is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected PTSD is inadequate, as there is nothing manifested outside the scope of the rating criteria.  In so finding, the Board has duly taken into account that Diagnostic Code 9411 does not contain an exhaustive list of symptoms associated with a mental health disorder, and an assessment of how all pertinent symptoms manifested impact the claimant socially and occupationally is required.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this regard, however, the various symptoms endorsed by the Veteran produce a level of impairment found within the rating criteria.  There is nothing in his reported symptomatology or in how it affects him that is considered unusual or exceptional.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.

The Board awards a partial grant of the instant claim for increased rating for PTSD to 70 percent since October 23, 2009, and finds the benefit-of-the-doubt doctrine applies herein to the extent indicated.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

A higher initial evaluation of 70 percent for PTSD is granted, effective October 23, 2009, subject to the law and regulations governing the payment of VA compensation benefits.  

REMAND

The Veteran maintains employment on a part-time basis, but in regard to which his representative contends is only "marginal employment" as a consequence of impairment due to service-connected disability.  A TDIU claim is thereby raised requiring further consideration.

Accordingly, this claim is REMANDED for the following action:

1. Send the Veteran a VCAA letter regarding the claim for a TDIU, in accordance with 38 U.S.C.A. §§ 5102 , 5103 and 5103A (West 2002 & Supp. 2013), and all other applicable legal precedent.

2. Send the Veteran a copy of VA Form 21-8940, Formal Application for a TDIU.  Also send him a copy of                 VA Form 21-4140, Employment Questionnaire,               with regard to his work schedule and earnings arising out his present employment arrangement. 

3. Make arrangements to obtain the Veteran's complete VA treatment records, dated since February 2013.               

4.  Thereafter, schedule the Veteran for an appropriate VA examination.  Review of the record must occur in conjunction with the examination, and the examiner is advised there are pertinent records in both the Virtual VA system and the Veterans Benefits Management System (VBMS). 

The examiner should provide an opinion with respect to whether the Veteran's PTSD renders him unable to secure or follow a substantially gainful occupation. Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

To this end, the examiner must give some indication as to whether any employment in which the Veteran may engage is only possible with special consideration or accommodation (i.e., just marginal employment versus substantially gainful employment).

A complete rationale must be provided for all opinions offered, that is, with medical explanation or citation to the record. 

5.  Next, review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

6.  Finally, readjudicate the claim on appeal, based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


